*871Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a verbal altercation with another inmate in the laundry area and bathroom of their housing unit, petitioner was charged in a detailed misbehavior report with creating a disturbance. That report, as well as the testimony of the correction officer who authored it, provided substantial evidence for the determination that petitioner was guilty as charged (see Matter of Green v Bradt, 91 AD3d 1235, 1237 [2012], lv denied 19 NY3d 802 [2012]; Matter of Hale v Selsky, 57 AD3d 1136, 1137 [2008], appeal dismissed 12 NY3d 776 [2009]). Petitioner’s contrary testimony that he was not arguing with the other inmate and was only speaking loudly because of the nearby washing machines and dryers presented a credibility issue for the Hearing Officer to resolve (see Matter of Hale v Selsky, 57 AD3d at 1137). Further, the record does not support petitioner’s assertion that the Hearing Officer was biased or that the determination flowed from that alleged bias (see Matter of Ferguson v Fischer, 116 AD3d 1314, 1314 [2014]). Petitioner’s remaining contentions are either unpreserved or lack merit.
Garry, J.P, Rose, Egan Jr., Devine and Clark, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.